Citation Nr: 0716852	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-37 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 through 
September 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's claim is currently with the 
Montgomery, Alabama, RO, but was temporarily transferred to 
Cleveland at the time of the rating decision.

The veteran filed a motion to advance his appeal on the 
Board's docket.  That motion was granted in May 2006.  38 
U.S.C.A. § 7107 (West 2005); 
38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

A preponderance of the evidence of record is against a 
finding that the veteran has chronic low back disability that 
is related to his period of service.


CONCLUSION OF LAW

A chronic low back disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2005); 
38 C.F.R. §§ 3.102, 3.303(a) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2004, May 2004, 
June 2006, and November 2006.  The originating agency asked 
the veteran to submit any pertinent evidence in his 
possession, and informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Private and VA records 
were obtained and associated with the claims file.  The 
veteran submitted several statements in support of his claim.  
The veteran was afforded a VA examination.  He declined to 
have a hearing in this case.  Neither the veteran nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.

The veteran was notified of the rules regarding effective 
dates and evaluations should his claim of service connection 
be allowed, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as to this issue.  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The veteran is seeking service connection for a back 
disability.  To establish service connection, the claims 
folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  
See Pond v. West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. 
§§ 1110, 1131; 
38 C.F.R. § 3.303(a).

Whether the veteran has a current back disability is not in 
dispute.  The most recent VA examination report shows that he 
is currently diagnosed with a severe case of degenerative 
disc disease.  See December 2006 VA examination report.  The 
veteran has a current disability.

The next question is whether there was an in-service 
incurrence of the veteran's current back disability.  The 
veteran claims that he injured his back during a 30 mile hike 
in the summer of 1947.  See August 1994 veteran statement.  
He recalls being treated at the Camp Lejeune Hospital.  Id.  
Later that year, while in Malta, he claims to have fallen 
down a cargo ladder when his back "locked up again."  Id.  
He recalls receiving treatment at the hospital onboard the 
U.S.S. Midway at that time.  Id.  The veteran's service 
medical records do not contain evidence of these incidents.  
In June 2004, the RO requested information directly from the 
Camp Lejeune Hospital and the U.S.S. Midway, to no avail.  
However, a June 1994 statement from a comrade of the veteran 
corroborates his claim to have suffered a back injury at Camp 
Lejeune.  Moreover, a March 1956 statement by a private 
physician noted that the veteran had low back pain after a 
fall in 1947.  

In his statement, the service member recalls being a patient 
at the Camp Lejeune Hospital in the summer of 1945.  Id.  He 
recalls the veteran being admitted at the same time for 
"severe lower back pain which happened while on a  30 mile 
hike with full packs."  Id.  He remembers the veteran's 
treatment at the hospital "2 or 3 different times with bad 
back pain."  Id.  He also recalls hearing that the veteran 
was at the hospital on the U.S.S. Midway for "about a week" 
following a fall in Malta.  Id.  

Also, throughout the course of this appeal, the veteran has 
reported the injuries to his back during service.  While 
there are no hospital records showing the in-service 
treatment, VA will concede, based upon the June 1994 
statement of the service member in the hospital with the 
veteran, and the various veteran's statements contained in 
the claims folder, that the veteran incurred an injury to his 
back during service.  Such lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The question remaining is whether the veteran's current back 
disability is related to the in-service incurrence described 
above.  The veteran has reported to several of his health 
care providers that his back pain onset in service.  A May 
1967 treatment note from Drs. McVay/Crump/Boger shows that 
the veteran's back pain dates to when he was age 19.  This is 
the age at which the veteran entered service.  A handwritten 
treatment note dated January 1993, several months prior to 
his initial service connection claim, shows that the veteran 
reported his back pain to have begun in service.  During 
hospital treatment in December 1996, the veteran reported to 
his physician at the Providence Hospital that he hurt his 
back while in the Marines.  However, other records note that 
the veteran had had low back problems that preceded his 
period of active service.  A January 1993 report noted that 
he had had low back pain since age 12 that became worse in 
service.  A May 1965 private medical reports noted that he 
had had difficulty with backache most of his life.    A 
September 1984 orthopedic consultation notes low back pain 
since age 12; past history noted active service, but no 
mention of his low back disability being related to service.   

In December 2006, following a Board remand, the veteran was 
afforded a VA examination to further clarify the issue of 
nexus.  The examiner provided a very accurate summary of the 
veteran's back treatment, and provided a diagnosis of 
degenerative disc disease of the lumbar spine.  The examiner 
looked at the positive and negative evidence in the claims 
folder and cited to the medical opinions noting that the 
veteran's current spine pathology could be or possibly was 
related to his injury in service.  The examiner noted that 
the examination of the spine at separation from service was 
negative for back pathology and that current back pathology 
was first noted several years following service.  It was 
opined that it was not as likely as not that the veteran's 
severe degenerative disc disease was related to any back 
injury in service.  It was felt that it would require 
conjecture and speculation to do so.  This nexus opinion is 
highly probative since it is based on a thorough review of 
the claims folder and includes a discussion of the favorable 
and unfavorable evidence contained therein, with a rationale 
for reaching the conclusions made.  

When reviewing the evidence of record as a whole, the opinion 
by the VA examiner is the most probative.  As that physician 
points out, the September 1994 statement from one of the 
veteran's treating physicians, which states that it is 
possible that the veteran's current back disability is 
associated with the incidents in service, does not rise to 
the level of probability or as likely as not.  There are 2 
private physicians who have noted treating the veteran for 
low back pain in the early and mid-1950's, but neither 
physician related chronic low back disability to his period 
of active service.  In summary, there is evidence in favor of 
the veteran's claim, as well as evidence unfavorable, but the 
unfavorable evidence is of greater probative weight.  The 
benefit-of-doubt rule does not apply when the Board finds 
that a preponderance of the evidence is against the claim.  
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001); See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a back disorder is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


